Trespass de bonis asportatis. One Brown undertook to make a desk for the plaintiff out of certain cherry boards received from the plaintiff, and to furnish the other materials himself and take payment out of the surplus boards. After he had begun the desk and had inserted materials found by himself, it was attached and taken from his shop as his property by the defendant, a deputy sheriff. The Court held that the property and a right to immediate possession, were in the plaintiff, and the action was sustained.